Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Priority
Applicant’s amended ADS of 12/30/2020 was NOT entered for reasons indicated in the Misc. Communication of 12/31/2020. Therefore the present effective filing date remains 4/4/2013.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claims 5, 16
	The following limitation is unclear and unintelligible when taken as a whole: “with said housing freely suspended between said utility connecter and said EVSE docking connector such that said portable EVSE cord in its entirety including said housing behaves mechanically as a single integrated cord during moving”.
	First, “freely suspended” is unclear as the Specification Para. 59 discloses said housing as an “integral part” of said cord so it is unclear how the same component can be both “integral” yet “freely suspended”. If something was “freely suspended” it would thought of as completely free to move on its own accord with constraint but said housing is constrained by said integration of said cord on either said. Regardless, the limitation is unclear and it is suggested applicant positively recite the intended structure to be added by the otherwise narrative term “freely suspended”.
	Likewise, the limitations directed at attempting to define the structure by way of how the housing “behaves” is unclear. Applicant should simply recite the intended structure that achieves said desired “behavior” rather than a narrative description of said desired behavior since said resulting and intended structure of the device to be added to said claim is unclear. 

	The claim will be examined as best understood. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2011/0144823 and Pham et al. US 2012/0306444 and Brazell et al. US 2005/0058890.

Muller teaches:
1. An EVSE cord comprising a utility connector at one end and an EVSE docking connector at an opposite end, and an in-line EVSE controller (controller read on 56 and/or 38, FIG2A) coupled between said utility connector and said docking connector, said EVSE controller being enclosed within a housing (see 62, FIG3), wherein said in-line EVSE controller is programmed to: 
sense a utility voltage received through said utility connector (See para. 43); 
determine which one of plural predetermined voltage (ie. Level I and Level II 120V,220/240V, para. 36) said utility voltage is closest to (See para. 43-44) ; and 
set said one predetermined voltage range as the allowed voltage range (via closing switches 42, para. 43-44).  

Muller fails to teach:
Wherein the EVSE cord is a handheld portable EVSE cord. 
Pham teaches it is well known to provide said EVSE cords in portable form as an alternative to said wall mounted form taught by Mukller.
[0002] “The EVSE, which is also referred to as supply equipment, a vehicle charger, a charging station, a charger, etc., may be realized in several different mechanical configurations. EVSE are frequently installed as wall-mounted units in garages and on buildings where vehicles can be parked inside or close to the building. In outdoor locations, especially parking lots and curbsides, EVSE are commonly installed on pedestals. EVSE may also take the form of a cord set which is sometimes referred to as a travel charger, portable charger, handheld charger, etc.”

It would have been obvious to provide said EVSE as a handheld portable form as taught by Pham as a known and desirable EVSE form desirable for the user for traveling or home use, etc. 
Furthermore, Muller fails to teach said EVSE being portable however the fact that a claimed device is portable is not sufficient to patentably distinguish over a device, see In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).

Muller fails to teach an elastic bumper provided around the housing. 
Brazell teaches a housing having an elastic bumper (see Abstract). It would have bene obvious to one of ordinary skill in the art to provide said elastic bumper as taught by Brazell into the system of Muller with the motivation to provide a known means of desirable protection. 

Muller fails to teach:
Wherein said voltage is a voltage range. 

	
Muller fails to teach:
2 . The EVSE cord of claim 1 wherein said in-line EVSE controller is further programmed to: issue a fault alarm whenever said utility voltage is outside of said one predetermined range.  
	Official Notice is taken that both the concept and advantages of providing for determine voltage outside a threshold range and issue a fault alarm in power delivery circuity are well known and expected in the art.  It would have been obvious to have included the fault in Muller as these alarms are known to provide added desirable safety. 

Muller fails to teach:
13. The EVSE cord of claim 1, wherein said elastic bumper further includes gripping saddles.  

14. The EVSE cord of claim 1, wherein said elastic bumper is rubber.

	Official Notice is taken that both the concept and advantages of providing for gripping handles and rubber material for said bumper in bumper art are well known and expected in the art.  It would have been obvious to have included the said elements in Muller as these elements are known to provide desirable properties for a bumper. 


It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide said integrated housing cord structure as taught by WIKI (Tesla Roadster charger) with the motivation to provide a known and desirable cord design. 

Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2011/0144823 and Pham et al. US 2012/0306444 and Brazell et al. US 2005/0058890 in view of Wikimedia Commons contributors, 'File:Roadster 2.5 charging.jpg (WIKI).

Muller teaches:
5. In an EVSE cord comprising a utility connector (ie. 52, FIG3) at one end and an EVSE docking connector at an opposite end of the cord (see opposite end of cord, FIG3), and an in-line EVSE controller (controller read on 56 and/or 38, FIG2A) coupled between said utility connector and said docking connector, a method of operating said in-line EVSE controller, said method comprising: 
connecting the EVSE cord to a utility power outlet (See outlet connection of 52, FIG3 and corresponding connectors of  FIG4)
sense a utility voltage received through said utility connector (See para. 43); 
determine which one of plural predetermined voltage (ie. Level I and Level II 120V,220/240V, para. 36) said utility voltage is closest to (See para. 43-44) ; and 


Muller fails to teach:
Wherein the EVSE cord is a handheld portable EVSE cord. 
Pham teaches it is well known to provide said EVSE cords in portable form as an alternative to said wall mounted form taught by Mukller.
[0002] “The EVSE, which is also referred to as supply equipment, a vehicle charger, a charging station, a charger, etc., may be realized in several different mechanical configurations. EVSE are frequently installed as wall-mounted units in garages and on buildings where vehicles can be parked inside or close to the building. In outdoor locations, especially parking lots and curbsides, EVSE are commonly installed on pedestals. EVSE may also take the form of a cord set which is sometimes referred to as a travel charger, portable charger, handheld charger, etc.”

It would have been obvious to provide said EVSE as a handheld portable form as taught by Pham as a known and desirable EVSE form desirable for the user for traveling or home use, etc. 
Furthermore, Muller fails to teach said EVSE being portable however the fact that a claimed device is portable is not sufficient to patentably distinguish over a device, see In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).

Muller teaches extending said handheld portable EVSE cord to a utility power outlet (52, FIG3) with said housing located between said utility connector end (52 end, FIG3) and said EVSE docking connector (54, FIG3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide said integrated housing cord structure as taught by WIKI (Tesla Roadster charger) with the motivation to provide a known and desirable cord design. 

Muller fails to teach:
Wherein said voltage is a voltage range. 
	Official Notice is taken that both the concept and advantages of providing for voltage range sensing in place of a single voltage value in power delivery circuitry are well known and expected in the art.  It would have been obvious to have included the voltage range detecting/comparing in Muller as this type of sensing are known to provide added benefit of reliability as utility voltage is not a perfect exact value but rather fluctuates itself +/- a voltage amount. 

Muller fails to teach:
6. The EVSE cord of claim 1 wherein said in-line EVSE controller is further programmed to: issue a fault alarm whenever said utility voltage is outside of said one predetermined range.  
	Official Notice is taken that both the concept and advantages of providing for determine voltage outside a threshold range and issue a fault alarm in power delivery circuity are well known and expected in the art.  It would have been obvious to have included the fault in Muller as these alarms are known to provide added desirable safety. 

	
Claims 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2011/0144823 and Pham et al. US 2012/0306444 and Brazell et al. US 2005/0058890 in view of Nitzberg et al. US 2013/0190968.

Muller fails to teach:
3. The EVSE cord wherein said in-line EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a maximum current level; and set said duty cycle to a current level previously correlated to said one predetermined voltage range.  
	Nitzberg teaches wherein an EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a (“maximum”, note the claim term “maximum” is relative as there is no reference as to what it is “maximum” nor is nay limit provided therefore the set current level reads on a “maximum” current level) current level for said set voltage, see spec. para. 77 and 82.
	It would have been obvious to one of ordinary skill in the art to incorporate said above control taught by Nitzberg into the system of Muller with the motivation to adhere to industry standard J1772 (See spec. para. 77) requirements and/or added safety .

4. The EVSE cord of claim 3 wherein said plural predetermined voltage ranges comprise single values and therefore are not a range, a first predetermined voltage value including 120 Volts and AERO/001-17-US-CN2-DV237a second predetermined voltage including about 240 Volts (See para. 36).  

Muller fails to teach 
11, 12. The EVSE cord of claim 1 further comprising:
Setting a maximum current level corresponding with said one predetermined voltage range.
Monitoring a sensed current and generating a fault alarm if either said sensed current deviated above a maximum current limit, or of said utility voltage is outside said one predetermined voltage range.
	Nitzberg teaches wherein an EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a maximum current level for said set voltage, see spec. para. 77 and 82.
	It would have been obvious to one of ordinary skill in the art to incorporate said above control taught by Nitzberg into the system of Muller with the motivation to adhere to industry standard J1772 (See spec. para. 77) requirements and/or added safety .
Official Notice is taken that both the concept and advantages of providing for monitoring a sensed current and generating a fault alarm if either said sensed current deviated above a maximum current limit, or of said utility voltage is outside said one predetermined voltage range,
in power supply systems are well known and expected in the art.  It would have been obvious to have included said monitoring and alarm methods in Muller as these sense/alarm are known to provide desirable protection steps. 

s 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US 2011/0144823 and Pham et al. US 2012/0306444 and Brazell et al. US 2005/0058890 in view of Wikimedia Commons contributors, 'File:Roadster 2.5 charging.jpg (WIKI) and Nitzberg et al. US 2013/0190968..

Muller fails to teach:
7, 8, 9. The EVSE cord wherein said in-line EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a maximum current level; and set said duty cycle to a current level previously correlated to said one predetermined voltage range.  
	Nitzberg teaches wherein an EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a (“maximum”, note the claim term “maximum” is relative as there is no reference as to what it is “maximum” nor is nay limit provided therefore the set current level reads on a “maximum” current level) current level for said set voltage, see spec. para. 77 and 82.
	It would have been obvious to one of ordinary skill in the art to incorporate said above control taught by Nitzberg into the system of Muller with the motivation to adhere to industry standard J1772 (See spec. para. 77) requirements and/or added safety .

Muller fails to teach 
10. The EVSE cord of claim 5 further comprising:
Setting a maximum current level corresponding with said one predetermined voltage range.
Monitoring a sensed current and generating a fault alarm if either said sensed current deviated above a maximum current limit, or of said utility voltage is outside said one predetermined voltage range.
	Nitzberg teaches wherein an EVSE controller is further programmed to: impose a pulse signal on a control pilot conductor of said docking connector, wherein a duty cycle of said pulse signal is representative of a maximum current level for said set voltage, see spec. para. 77 and 82.
	It would have been obvious to one of ordinary skill in the art to incorporate said above control taught by Nitzberg into the system of Muller with the motivation to adhere to industry standard J1772 (See spec. para. 77) requirements and/or added safety .
Official Notice is taken that both the concept and advantages of providing for monitoring a sensed current and generating a fault alarm if either said sensed current deviated above a maximum current limit, or of said utility voltage is outside said one predetermined voltage range,
in power supply systems are well known and expected in the art.  It would have been obvious to have included said monitoring and alarm methods in Muller as these sense/alarm are known to provide desirable protection steps. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836